UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16079 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 84-0915893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 7301 South Peoria, Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (303) 792-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer x Accelerated Filer o Non-accelerated Filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNox The number of shares of Common Stock, par value $.06 per share, outstanding as of April 27, 2012, was 12,831,224. TABLE OF CONTENTS Form 10-Q PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets - March 31, 2012and December 31, 2011 1 Condensed Consolidated Statements of Income for the three months ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Cash Flows for the three months endedMarch 31, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share amounts) (unaudited) March31, December31, Assets Current assets: Cash and cash equivalents $ Current installments of notes receivable Receivables: Trade, net (note 4) Refundable income taxes Other Inventories Work-in-process on medical interiors and products contracts Assets held for sale Costs and estimated earnings in excess of billings on uncompleted contracts Refundable deposits Prepaid expenses and other (note 6) Total current assets Property and equipment: Land Flight and ground support equipment Aircraft under capital leases Aircraft rotable spare parts Buildings and other equipment Less accumulated depreciation and amortization ) ) Net property and equipment Goodwill (note 2) Notes and other receivables, less current installments Intangible assets, net of accumulated amortization of $5,660 and $4,374 at March 31, 2012 and December 31, 2011, respectively Other assets Total assets $ (Continued) 1 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS, Continued (Amounts in thousands, except share and per share amounts) (unaudited) March 31, December 31, Liabilities and Stockholders' Equity Current liabilities: Notes payable $ Current installments of long-term debt Current installments of obligations under capital leases Accounts payable Deferred revenue Billings in excess of costs and estimated earnings on uncompleted contracts Accrued wages and compensated absences Due to third party payers Deferred income taxes Other accrued liabilities Total current liabilities Long-term debt, less current installments Obligations under capital leases, less current installments Deferred income taxes Other liabilities Total liabilities Stockholders' equity (note 3): Preferred stock, $1 par value.Authorized 5,000,000 shares, none issued Common stock, $.06 par value. Authorized 23,500,000 shares; issued 12,879,551 and 12,799,560 shares at March 31, 2012 and December 31, 2011, respectively; outstanding 12,830,557 and 12,739,560 shares at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders’ equity $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share amounts) (unaudited) Three Months Ended March 31, Revenue: Flight revenue, net of provision for contractual discounts (note 4) $ Provision for uncompensated care (note 4) ) ) Flight revenue, net Sales of medical interiors and products Other Operating expenses: Flight centers Aircraft operations Cost of medical interiors and products sold Depreciation and amortization Gain on disposition of assets, net ) ) General and administrative Operating income Other income (expense): Interest expense ) ) Other, net Income before income taxes Income tax expense ) ) Net income $ Basic income per common share (note 5) $ Diluted income per common share (note 5) $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted See accompanying notes to condensed consolidated financial statements. 3 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Deferred income tax expense Stock-based compensation Tax expense from exercise of stock options ) ) Gain on disposition of assets, net ) ) Unrealized gain on derivative instrument ) ) Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in prepaid expenses and other current assets ) Decrease (increase) in receivables ) Decrease (increase) in inventories ) Decrease (increase) in costs in excess of billings ) Decrease in accounts payable, other accrued liabilities, and other liabilities ) ) Increase in deferred revenue and billings in excess of costs 38 Net cash provided by operating activities Cash flows from investing activities: Acquisition of OF Air Holdings Corporation (note 2) ) Acquisition of membership interest of United Rotorcraft Solutions, LLC ) Acquisition of equipment and leasehold improvements ) ) Proceeds from disposition and sale of equipment and assets held for sale Increase in notes receivable and other assets, net ) ) Net cash used by investing activities ) ) (Continued) 4 Table of Contents Air Methods Corporation and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, continued (Amounts in thousands) (unaudited) Three Months Ended March 31, Cash flows from financing activities: Proceeds from issuance of common stock, net $ Borrowings under line of credit Payments under line of credit ) Payments for financing costs (7 ) ) Payments of long-term debt and notes payable ) ) Payments of capital lease obligations ) ) Tax benefit from exercise of stock options Net cash used by financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Interest paid in cash during the period $ Income taxes paid in cash during the period $ Non-cash investing and financing activities: In the quarter ended March 31, 2012, the Company entered into notes payable of $1,511 to finance the purchase of aircraft which were held in property and equipment pending permanent lease financing as of March 31, 2012, and into capital leases of $21,570 to finance the purchase of aircraft. The Company also settled notes payable of $27,940 in exchange for the aircraft securing the debt. In the quarter ended March 31, 2011, the Company entered into notes payable of $6,714 to finance the purchase of aircraft which were held in property and equipment pending permanent lease financing as of March 31, 2011, and entered into capital leases of $1,318 to finance the purchase of aircraft. See accompanying notes to condensed consolidated financial statements. 5 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X. Accordingly, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the condensed consolidated financial statements for the respective periods. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto for the year ended December 31, 2011. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. The Company considers its critical accounting policies involving more significant judgments and estimates to be those related to revenue recognition, deferred income taxes, valuation of long-lived assets, and fair values of assets acquired and liabilities assumed in business combinations. Actual results could differ from those estimates. Acquisition of OF Airholdings Corporation On August 1, 2011, the Company acquired 100% of the outstanding common stock of OF Air Holdings Corporation and its subsidiaries, including Omniflight Helicopters, Inc. (together, Omniflight), for a cash purchase price of $201.9 million, subject to final determination of working capital, as defined in the merger agreement, as of the closing date. As of December 31, 2011, the Company had recorded a liability of $3,119,000 for the estimated increase to the purchase price for the change in working capital. Based upon final agreed upon adjustments to the working capital measurement, the Company paid the sellers $3,176,000 during the first quarter of 2012, and no further amounts are due the sellers. The purchase price was financed primarily through a term loan under the Company’s Amended and Restated Revolving Credit, Term Loan and Security Agreement. 6 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Acquisition of OF Airholdings Corporation, continued The allocation of the purchase price was as follows (amounts in thousands): Allocation December 31, 2011 Adjustments Revised Allocation Assets purchased: Receivables $ Aircraft Goodwill ) Amortizable intangible assets Aircraft under capital leases Equipment and other property Spare parts inventories Other (1 ) Total assets ) Capital lease obligations assumed ) ) Net deferred tax liabilities ) ) ) Other liabilities assumed ) ) Total liabilities assumed ) ) Purchase price $ 57 Adjustments to the purchase price allocation during the first quarter of 2012 included the working capital adjustment to the purchase price, as described above, and revised estimates of liabilities related to aircraft repair costs based upon verification of open repair orders with aircraft parts vendors. The Company is still in the process of reviewing airworthiness documentation related to Omniflight’s aircraft spare parts inventory. Therefore, the allocation of the purchase price is still subject to refinement. Stockholders’ Equity Changes in stockholders’ equity for the three months ended March 31, 2012, consisted of the following (amounts in thousands except share amounts): Shares Outstanding Amount Balances at January 1, 2012 $ Issuance of common shares for options exercised Stock-based compensation Tax benefit from exercise of stock options Net income Balances at March 31, 2012 $ 7 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Revenue Recognition In the first quarter of 2012, the Company adopted ASU No. 2011-07, Presentation and Disclosure of Patient Service Revenue, Provision for Bad Debts, and the Allowance for Doubtful Accounts for Certain Health Care Entities. Trade receivables are presented net of allowances for contractual discounts and uncompensated care. The Company determines its allowances for contractual discounts and uncompensated care based on estimated payer mix, payer reimbursement schedules, and historical collection experience. The allowances are reviewed monthly and adjusted periodically based on actual collections. Billings are charged off against the uncompensated care allowance when it is probable that the receivable will not be recovered. The allowance for contractual discounts is related primarily to Medicare and Medicaid patients. The allowance for uncompensated care is related primarily to receivables recorded for self-pay patients. The Company has not changed its discount policies related to self-pay patients or deductible and copayment balances for insured patients during either 2012 or 2011. The allowance for uncompensated care was 37.4% of receivables from non-governmental payers as of March 31, 2012, compared to 38.8% at December 31, 2011, and 34.4% at March 31, 2011. The increase in the first quarter of 2012 compared to the first quarter of 2011 is due primarily to the impact of the acquisition of Omniflight in August 2011 and to regularly scheduled price increases. Omniflight had a higher gross charge structure and, therefore, a higher percentage of uncollectible accounts, than the Company’s historical operations prior to the acquisition. The decrease in the allowance percentage from December 31, 2011, to March 31, 2012, reflects an improvement in the payer mix. Receivables from self-pay patients represented approximately 34% of total receivables from non-governmental payers at March 31, 2012, compared to approximately 41% at March 31 and December 31, 2011. The Company recognizes flight revenue at its standard rates for services provided, regardless of expected payer. In the period that services are provided and based upon historical experience, the Company records a significant provision for uncompensated care related to uninsured patients who will be unable or unwilling to pay for the services provided. The Company does not maintain an allowance or provision for uncompensated care for receivables from Hospital-Based Services payers. Flight revenue, net of provision for contractual discounts but before provision for uncompensated care, by major payer class, was as follows for the quarters ended March 31 (amounts in thousands): Hospital-Based Services payers $ Third-party payers Self-pay Total $ 8 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Income per Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income by all outstanding and dilutive potential common shares during the period. The reconciliation of basic to diluted weighted average common shares outstanding is as follows for the quarters ended March 31: Weighted average number of common shares outstanding – basic Dilutive effect of: Common stock options Unvested restricted stock Weighted average number of common shares outstanding – diluted Common stock options totaling 4,000 were not included in the diluted shares outstanding for the quarter ended March 31, 2012, because their effect would have been anti-dilutive. Fair Value of Financial Instruments ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosures about how fair value is determined for assets and liabilities and establishes a hierarchy by which these assets and liabilities must be grouped based on the type of inputs used in measuring fair value as follows: Level 1: quoted prices in active markets for identical assets or liabilities; Level 2: quoted prices in active markets for similar assets and liabilities and inputs that are observable for the asset or liability; or Level 3: unobservable inputs, such as discounted cash flow models or valuations. In the first quarter of 2012, the Company adopted Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The following methods and assumptions were used to estimate the fair value of each class of financial instruments: Cash and cash equivalents, accounts receivable, notes receivable, notes payable, accounts payable, and accrued liabilities: The carrying amounts approximate fair value because of the short maturity of these instruments. 9 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Fair Value of Financial Instruments, continued Derivative instruments: The Company endeavors to acquire jet fuel at the lowest possible cost and to reduce volatility in operating expenses through the use of short-term purchased call options. Financial derivative instruments covering fuel purchases are included in prepaid expenses and other current assets at fair value. Fair value is determined based on quoted prices in active markets for similar instruments and is classified as Level 2 in the fair value hierarchy. The fair value of all fuel derivative instruments included in prepaid expenses and other current assets was $283,000 at March 31, 2012 and $256,000 at December 31, 2011. The Company’s financial derivatives do not qualify for hedge accounting, and, therefore, realized and non-cash mark to market adjustments are included in aircraft operations expense in the Company’s statement of income. Aircraft operations expense included a non-cash mark to market derivative gain of $27,000 for the first quarter of 2012, compared to a non-cash mark to market gain of $1,043,000 for the first quarter of 2011. There were no cash settlements under the terms of the agreements in the first quarter of 2012, compared to $179,000 in the first quarter of 2011. Long-term debt: The fair value of long-term debt is classified as Level 3 in the fair value hierarchy because it is determined based on the present value of future contractual cash flows discounted at an interest rate that reflects the risks inherent in those cash flows. Based on the borrowing rates currently available to the Company for loans with similar terms and average maturities and on recent transactions, the fair value of long-term debt as of March 31, 2012, is estimated to be $274,393,000, compared to carrying value of $270,778,000. The fair value of long-term debt as of December 31, 2011, was estimated to be $266,213,000, compared to a carrying value of $262,567,000. Business Segment Information Summarized financial information for the Company’s operating segments is shown in the following table (amounts in thousands). Amounts in the “Corporate Activities” column represent corporate headquarters expenses, corporate income tax expense, and results of insignificant operations. The Company does not allocate assets between operating segments for internal reporting and performance evaluation purposes. Operating segments and their principal products or services are as follows: · Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service. Services include aircraft operation and maintenance, medical care, dispatch and communications, and medical billing and collection. · Hospital-Based Services (HBS) - provides air medical transportation services to hospitals under exclusive operating agreements. Services include aircraft operation and maintenance. · United Rotorcraft (UR) Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. 10 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Business Segment Information, continued For quarter ended March 31: CBS HBS UR Corporate Activities Intersegment Eliminations Consolidated External revenue $ Intersegment revenue ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) ) (1 ) ) ) Other income, net 40 Income tax expense ) ) Segment net income (loss) $ ) ) External revenue $ Intersegment revenue 57 ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) ) (5 ) ) ) Other income, net Income tax expense ) ) Segment net income (loss) $ ) ) 11 Table of Contents Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the results of operations and financial condition should be read in conjunction with our condensed consolidated financial statements and notes thereto included in Item 1 of this report. This report, including the information incorporated by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The use of any of the words “believe,” “expect,” “anticipate,” “plan,” “estimate,” and similar expressions are intended to identify such statements. Forward-looking statements include statements concerning the integration of Omniflight; our possible or assumed future results; flight volume and collection rates for CBS operations; size, structure and growth of our air medical services and products markets; continuation and/or renewal of HBS contracts; acquisition of new and profitable UR Division contracts; and other matters. The actual results that we achieve may differ materially from those discussed in such forward-looking statements due to the risks and uncertainties described in the Risk Factors section of this report, in Management’s Discussion and Analysis of Financial Condition and Results of Operations, and in other sections of this report, as well as in our annual report on Form 10-K. We undertake no obligation to update any forward-looking statements. Overview We provide air medical transportation services throughout the United States and design, manufacture, and install medical aircraft interiors and other aerospace products for domestic and international customers. Our divisions, or business segments, are organized according to the type of service or product provided and consist of the following: · Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service. Revenue consists of flight fees billed directly to patients, their insurers, or governmental agencies, and cash flow is dependent upon collection from these individuals or entities.In the first quarter of 2012 the CBS Division generated 69% of our total revenue, compared to 61% in the first quarter of 2011. · Hospital-Based Services (HBS) - provides air medical transportation services to hospitals throughout the U.S. under exclusive operating agreements. Revenue consists of fixed monthly fees (approximately 80% of total contract revenue) and hourly flight fees (approximately 20% of total contract revenue) billed to hospital customers. In the first quarter of 2012 the HBS Division generated 27% of our total revenue, compared to 35% in 2011. · United Rotorcraft (UR) Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. In the first quarter of both 2012 and 2011 the UR Division generated 4% of our total revenue. See Note 7 to the condensed consolidated financial statements included in Item 1 of this report for operating results by segment. We believe that the following factors have the greatest impact on our results of operations and financial condition: · Flight volume. Fluctuations in flight volume have a greater impact on CBS operations than HBS operations because almost all of CBS revenue is derived from flight fees, as compared to approximately 20% of HBS revenue. By contrast, 80% of our costs primarily associated with flight operations (including salaries, aircraft ownership costs, hull insurance, and general and administrative expenses) incurred during the quarter ended March 31, 2012, are mainly fixed in nature. While flight volume is affected by many factors, including competition and the effectiveness of marketing and business development initiatives, the greatest single variable has historically been weather conditions. Adverse weather conditions—such as fog, high winds, or heavy precipitation—hamper our ability to operate our aircraft safely and, therefore, result in reduced flight volume. Total patient transports for CBS operations were approximately 12,700 for the first quarter of 2012 compared to approximately 8,900 for the first quarter of 2011. Patient transports for CBS bases open longer than one year and excluding transports for Omniflight bases in the first quarter of 2012 (Same-Base Transports) were approximately 8,500 in the first quarter of 2012, compared to 8,700 in the first quarter of 2011. Cancellations due to unfavorable weather conditions for CBS bases open longer than one year were 935 lower in the first quarter of 2012, compared to the first quarter of 2011. Requests for community-based services decreased by 7.4% for bases open greater than one year. 12 Table of Contents · Reimbursement per transport. We respond to calls for air medical transports without pre-screening the creditworthiness of the patient and are subject to collection risk for services provided to insured and uninsured patients. Medicare and Medicaid also receive contractual discounts from our standard charges for flight services. Flight revenue is recorded net of provisions for contractual discounts and estimated uncompensated care. Both provisions are estimated during the period the related services are performed based on historical collection experience and any known trends or changes in reimbursement rate schedules and payer mix. The provisions are adjusted as required based on actual collections in subsequent periods. Net reimbursement per transport for CBS operations is primarily a function of price, payer mix, and timely and effective collection efforts. Both the pace of collections and the ultimate collection rate are affected by the overall health of the U.S. economy, which impacts the number of indigent patients and funding for state-run programs, such as Medicaid. Medicaid reimbursement rates in many jurisdictions have remained well below the cost of providing air medical transportation. In addition, the collection rate is impacted by changes in the cost of healthcare and health insurance; as the cost of healthcare increases, health insurance coverage provided by employers may be reduced or eliminated entirely, resulting in an increase in the uninsured population. Most of the significant provisions of the Patient Protection and Affordable Care Act have yet to take effect and portions of the act have been challenged in the Supreme Court. Net reimbursement per transport increased 16.6% in the quarter ended March 31, 2012, compared to the quarter ended March 31, 2011, attributed to recent price increases. Provisions for contractual discounts and estimated uncompensated care for CBS operations were as follows: For quarters ended March 31, Gross billings % % Provision for contractual discounts 44
